 


114 HR 2826 IH: Government Transformation Act
U.S. House of Representatives
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2826 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2015 
Mrs. Bustos (for herself, Mr. Fitzpatrick, Mr. Cooper, Ms. Brownley of California, Mr. Coffman, Mr. Lipinski, Mr. Lowenthal, Mr. Bera, Mr. Schrader, Mr. Nolan, and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish the Commission on Government Transformation to make recommendations to improve the economy, efficiency, and effectiveness, of Federal programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Government Transformation Act. 2.EstablishmentThere is established a commission to be known as the Commission on Government Transformation (in this Act referred to as the Commission). 
3.Duties of Commission 
(a)In generalThe Commission shall— (1)review work done by governmental and nongovernmental entities, and conduct original research, on the organizational practices, operations, and reform efforts of Federal agencies; 
(2)analyze organizational practices and management challenges of Federal agencies and make recommendations as described in subsection (b)(2); (3)assess Federal programs for economy, efficiency, and effectiveness, and identify best practices of Federal agencies; 
(4)establish a process for prioritizing the activities described in paragraphs (1), (2), and (3), including establishing criteria and a schedule for carrying out the activities; (5)coordinate with appropriate Federal agencies and provide opportunities for individuals to make recommendations that support the work of the Commission; 
(6)upon request, provide information on Commission activities to the Government Accountability Office, the Congressional Budget Office, the Office of Management and Budget, other Federal agency heads, and the Office of the Inspector General of each Federal agency; and (7)serve as a repository for best practices to support Federal agencies in efforts to improve effectiveness. 
(b)Reports 
(1)Interim activity reportsThe Commission shall submit to the President and Congress interim activity reports that describe the activities of the Commission not later than 6 months after the date on which all members of the Commission have been appointed, and every 6 months thereafter, except that an interim report is not required on the date on which an annual report is submitted as described in paragraph (2). (2)Annual reportsNot later than 12 months after the date on which all members of the Commission have been appointed, and every 12 months thereafter, the Commission shall submit a report to the President and Congress. The report shall include— 
(A)the findings and conclusions of the Commission; (B)suggestions for implementing the best practices of Federal agencies identified in subsection (a)(3) in other Federal agencies; 
(C)proposals for legislation, administrative action, or executive action that include recommendations for improvement or investment in Federal programs, or elimination, reduction, or consolidation of Federal programs; and (D)justification for the recommendations described in subparagraph (C). 
(3)Reports on historical dataNot later than 48 months after the date on which all members of the Commission have been appointed, and every 24 months thereafter, the Commission shall submit a report to the President and Congress on historical data and trends in the information studied by the Commission, including any available evidence of cost savings. (4)Reports made publicEach report submitted under this subsection shall be made available to the public not later than 90 days after the date on which the report is submitted. 
4.Membership 
(a)Number and appointmentThe Commission shall be composed of 7 members to be appointed as follows: (1)The majority leader of the Senate shall appoint 1 member. 
(2)The minority leader of the Senate shall appoint 1 member. (3)The Speaker of the House of Representatives shall appoint 1 member. 
(4)The minority leader of the House of Representatives shall appoint 1 member. (5)The President shall appoint 3 members. 
(b)Restriction on government employeesNo individual may serve as a member of the Commission while employed as an officer or employee of the Federal Government or any State or local government. (c)Membership criteriaThe members of the Commission shall include individuals with recognition for their expertise in agencies, efficiency, waste reduction, finance and economics, or actuarial sciences, and who provide a mix of different professional backgrounds and broad geographic representation. 
(d)Political affiliationNot more than 3 of the 7 members appointed shall be registered as members of the same political party. (e)Deadline To appoint membersAll members of the Commission shall be appointed not later than 90 days after the date of the enactment of this Act. 
(f)Terms 
(1)In generalEach member shall be appointed for a term of 3 years. (2)ReappointmentEach member may be reappointed for 1 additional term of 3 years. 
(3)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made not later than 90 days after the date on which the member leaves the Commission. (g)Co-Chairs (1)SelectionOf the members selected by the President under subsection (a)(4), 2 members shall serve as Co-Chairs of the Commission. 
(2)Political affiliation of Co-ChairsThe Co-Chairs of the Commission shall not be from the same political party. (h)Basic pay (1)Rates of pay of membersEach member, other than the Co-Chairs, shall be paid at a rate equal to the daily equivalent of the annual rate of basic pay for level V of the Executive Schedule under section 5315 of title 5, United States Code. 
(2)Rate of pay of Co-ChairsThe Co-Chairs shall be paid at a rate equal to the daily equivalent of the annual rate of basic pay for level IV of the Executive Schedule under section 5315 of title 5, United States Code. (i)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(j)QuorumFour members of the Commission shall constitute a quorum but a lesser number may hold hearings. (k)MeetingsThe Commission shall meet at the call of the Co-Chairs or a majority of its members. Members may attend meetings via teleconference. 
5.Commission personnel matters 
(a)Executive Director and Staff 
(1)In generalThe Co-Chairs, in consultation with the President and Congress, shall appoint and terminate an Executive Director. The Executive Director shall be paid at a rate equal to the daily equivalent of the annual rate of basic pay for level V of the Executive Schedule under section 5315 of title 5, United States Code. (2)StaffThe Executive Director, with the approval of a majority of the members of the Commission, may appoint, set the pay of, and terminate additional personnel. 
(b)Application of certain civil service lawsThe Executive Director and staff of the Commission may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service. (c)Conflicts of interestA member or employee of the Commission shall not have a conflict of interest that is relevant to any activity of the Commission. 
(d)Experts and consultantsWith the consensus of the Co-Chairs, the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at a rate to be determined by the Co-Chairs. (e)Staff of Federal agenciesUpon request of the Co-Chairs, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this Act. 
6.Powers of Commission 
(a)Hearings and sessionsThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate. (b)Powers of members and agentsAny member or agent of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this section. 
(c)Obtaining official dataThe Commission may secure directly from any department or agency information necessary to enable it to carry out this section. Upon request of the Co-Chairs, the head of that department or agency shall furnish that information to the Commission on an agreed upon schedule. (d)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other Federal agencies. 
7.Expedited congressional consideration of Commission bill 
(a)DefinitionsFor the purposes of this section: (1)Commission billThe term Commission bill means a bill— 
(A)the substance of which implements a recommendation of the Commission submitted under section 3(b)(2)(C); and (B)introduced by request on the date that is 90 days after the annual report of the Commission is submitted to Congress under section 3(b)(2), or if either House is not in session on such date, on the first day thereafter on which that House is in session. 
(2)Calendar dayThe term calendar day means a calendar day other than one on which either House is not in session because of an adjournment of more than 3 days to a date certain. (b)ReferralA Commission bill described in subsection (a)(1) that is introduced in the House of Representatives shall be referred to the Committee on Oversight and Government Reform of the House of Representatives. A Commission bill that is introduced in the Senate shall be referred to the Committee on Homeland Security and Governmental Affairs of the Senate. 
(c)DischargeIf the committee to which a Commission bill described in subsection (a)(1) is referred has not reported the Commission bill by the end of the 20-day period beginning on the date on which the report is introduced under subsection (a)(1)(B), such committee shall be, at the end of such period, discharged from further consideration of such bill, and such bill shall be placed on the appropriate calendar of the House involved. (d)Expedited consideration (1)ConsiderationOn or after the third day after the date on which the committee to which a Commission bill described in subsection (a)(1) is referred has reported, or has been discharged (under subsection (c)) from further consideration of, it is in order (even though a previous motion to the same effect has been disagreed to) for any Member of the respective House to move to proceed to the consideration of the bill. A Member may make the motion only on the day after the calendar day on which the Member announces to the House concerned the Member’s intention to make the motion, except that, in the case of the House of Representatives, the motion may be made without such prior announcement if the motion is made by direction of the committee to which the bill was referred. The motion is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the bill is agreed to, the respective House shall immediately proceed to consideration of the bill without intervening motion, order, or other business, and the bill shall remain the unfinished business of the respective House until disposed of. 
(2)DebateDebate on the bill, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 2 hours, which shall be divided equally between those favoring and those opposing the bill. An amendment to the bill is not in order. A motion further to limit debate is in order and not debatable. A motion to postpone, a motion to proceed to the consideration of other business, or a motion to recommit the bill is not in order. A motion to reconsider the vote by which the bill is agreed to or disagreed to is not in order. (3)Vote on final passageImmediately following the conclusion of the debate on the bill and a single quorum call at the conclusion of the debate, if requested in accordance with the rules of the appropriate House, the vote on final passage of the bill shall occur. 
(4)AppealsAppeals from the decisions of the Chair relating to the application of the rules of the Senate or the House of Representatives, as the case may be, to the procedure relating to the bill shall be decided without debate. (e)Consideration by other House (1)Before passageIf, before the passage by one House of a Commission bill of that House described in subsection (a)(1), that House receives from the other House a Commission bill, then the following procedures shall apply— 
(A)the Commission bill of the other House shall not be referred to a committee and may not be considered in the House receiving it except in the case of vote on final passage as provided in subparagraph (B); and (B)with respect to a Commission bill of the House receiving the bill, the procedure in that House shall be the same as if no bill had been received from the other House, but the vote on final passage shall be on the bill of the other House. 
(2)After passageUpon disposition of a Commission bill received from the other House, it shall no longer be in order to consider the bill that originated in the receiving House. (f)Rules of the Senate and House of RepresentativesThis section is enacted by Congress— 
(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and is deemed to be a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a Commission bill described in subsection (a)(1), and it supersedes other rules only to the extent that it is inconsistent with such rules; and (2)with full recognition of the constitutional right of either House to change the rules of procedure of that House at any time, in the same manner, and to the same extent as in the case of any other rule of that House. 
8.DefinitionsIn this Act: (1)Federal agencyThe term Federal agency has the meaning given the term Executive agency in section 105 of title 5, United States Code. 
(2)Federal programThe term Federal program means any function or activity of a Federal agency. 9.Authorization of appropriationsThere is authorized to be appropriated to the Commission for fiscal years 2015 through 2020 such sums as may be necessary to carry out this Act. 
 
